Exhibit 10.2

 

 

Name:

[●]

Number of Shares of Stock Subject to Option:

[●]

Price Per Share:

$[●]

Date of Grant:

[●]

 

The Michaels Companies, Inc.
2014 Omnibus Long-Term Incentive Plan

Non-statutory Stock Option Agreement

 

This agreement (this “Agreement”) evidences a stock option granted by The
Michaels Companies, Inc. (the “Company”) to the individual named above (the
“Optionee”) pursuant to and subject to the terms of The Michaels Companies, Inc.
2014 Omnibus Long-Term Incentive Plan (as amended from time to time, the
“Plan”), which is incorporated herein by reference.

 

1. Grant of Stock Option.  On the date of grant set forth above (the “Date of
Grant”) the Company granted to the Optionee an option (the “Stock Option”) to
purchase, on the terms provided herein and in the Plan, up to the number of
shares of Stock set forth above (each, a “Share,” and collectively, the
“Shares”) at the exercise price per Share set forth above, in each case subject
to adjustment pursuant to Section 7 of the Plan in respect of transactions
occurring after the date hereof.

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not to be treated as a stock option described in subsection
(b) of Section 422 of the Code).  The Optionee is an employee of the Company
and/or of one or more subsidiaries of the Company with respect to which the
Company has a “controlling interest” as described in Treas. Regs.
§1.409A-1(b)(5)(iii)(E)(1).

 

2. Meaning of Certain Terms.  Each initially capitalized term used but not
separately defined herein has the meaning assigned to such term in the
Plan.  The following terms have the following meanings:

(a)



“Change of Control” means the occurrence of any of the following: (i) any
consolidation or merger of the Company with or into any other corporation or
other Person, or any other corporate reorganization or transaction (including
the acquisition of capital stock of the Company), whether or not the Company is
a party thereto, in which the stockholders of the Company immediately prior to
such consolidation, merger, reorganization or transaction, own capital stock
either (A) representing directly, or indirectly through one or more entities,
less than fifty percent (50%) of the economic interests in or voting power of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization or transaction or (B) that does



--------------------------------------------------------------------------------

 



not directly, or indirectly through one or more entities, have the power to
elect a majority of the entire board of directors of the Company or other
surviving entity immediately after such consolidation, merger, reorganization or
transaction; (ii) any stock sale or other transaction or series of related
transactions, whether or not the Company is a party thereto, after giving effect
to which in excess of fifty percent (50%) of the Company’s voting power is owned
directly, or indirectly through one or more entities, by any Person and its
“affiliates” or “associates” (as such terms are defined in the rules adopted by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as in effect from time to time), other than the Investors and their
respective affiliated funds, excluding, in any case referred to in clause (i) or
(ii) an initial public offering or any bona fide primary or secondary public
offering following the occurrence of an initial public offering; or (iii) a
sale, lease or other disposition of all or substantially all of the assets of
the Company.

(b)



“Investors” means Bain Capital Partners, LLC and The Blackstone Group L.P.

(c)



“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

(d)



“Qualifying Retirement” means the Optionee’s termination of Employment, for any
reason other than a termination of employment for Cause, so long as the Optionee
is (i) at or above age 65 or (b) at or above age 55 with five (5) years of
service to the Company.

3. Vesting; Method of Exercise.  Unless earlier terminated, forfeited,
relinquished or expired, the Stock Option shall vest as follows, provided in
each case that the Optionee has remained in continuous Employment from the Date
of Grant through the applicable vesting date: 

(a)



Twenty-five percent (25%) of the Stock Option shall vest on each anniversary of
the Date of Grant.

(b)



In the event (i) the Stock Option (or any portion thereof) is outstanding as of
immediately prior to a Change of Control and the Administrator provides for the
assumption or continuation of, or the substitution of a substantially equivalent
award for, the Stock Option (or any portion thereof) in accordance with Section
7(a)(i) of the Plan (the “Rollover Award”) and (ii) the Optionee’s Employment is
terminated by the Company (or its successor) without Cause within the twelve
(12) months following the Change of Control, the Rollover Award to the



--------------------------------------------------------------------------------

 



extent still outstanding will vest in full on the date of the Optionee’s
termination of Employment.

(c)



Notwithstanding Sections 6(a)(4)(A), (B) or (C) of the Plan, but subject to
Section 6(a)(4)(D) of the Plan, in the event the Optionee’s Employment ceases by
reason of a Qualifying Retirement, the portion of the Stock Option that is then
exercisable will remain exercisable until the earlier of the second anniversary
of such Qualifying Retirement and the Final Exercise Date (as defined below).

No portion of the Stock Option may be exercised until it vests.  Each election
to exercise must comply with such rules as the Administrator prescribes from
time to time and must be accompanied by payment in full of the exercise price in
the form of (i) cash or a check acceptable to the Administrator, (ii) to the
extent permitted by the Administrator, payment by means of a broker-assisted
cashless exercise program, (iii) such other form of payment, if any, as may be
acceptable to the Administrator, or (iv) any combination of the foregoing.  The
latest date on which the Stock Option or any portion thereof may be exercised
will be the 10th anniversary of the Date of Grant (the “Final Exercise Date”);
provided,  however, if at such time the Optionee or other person (if any)
authorized to exercise the Stock Option is prohibited by applicable law or
written Company policy applicable to the Optionee (or such other person, as
applicable) and similarly situated persons from engaging in any open-market
sales of Stock, the Final Exercise Date will be automatically extended to thirty
(30) days following the date the Optionee or such other person, as the case may
be, is no longer prohibited from engaging in such open-market sales.  Any
portion of the Stock Option that remains outstanding and has not been exercised
by the Final Exercise Date will thereupon immediately terminate.  Upon any
earlier termination of Employment, subject to Sections 3(b) and (c) above, the
provisions of Section 6(a)(4)(A)-(D) of the Plan shall apply.

4. Forfeiture; Recovery of Compensation.  By accepting the Stock Option the
Optionee expressly acknowledges and agrees that his or her rights, and those of
any permitted transferee, under the Stock Option or to any Stock acquired under
the Stock Option or proceeds from the disposition thereof, are subject to
Section 6(a)(5) of the Plan (including any successor provision) and Section 5 of
this Agreement.  Nothing in the preceding sentence shall be construed as
limiting the general application of Section 9 of this Agreement.

5. Non-Competition/Non-Solicitation.  The Optionee hereby acknowledges that the
Company and its Affiliates have invested and continue to invest considerable
resources in developing Company Information (as defined below) and trade
secrets, and in establishing and maintaining relationships with customers,
employees, and vendors.  The Optionee hereby further acknowledges that the Award
is being furnished to the Optionee as good and valuable consideration, among
other consideration, in exchange for the below covenants, which are necessary to
protect the Company Information, trade secrets, and goodwill of the Company and
its Affiliates:





--------------------------------------------------------------------------------

 



(a)



Non-Competition.  The Optionee covenants and agrees that during the Optionee’s
Employment and for a period of twelve (12) months (and such period shall be
tolled on a day-to-day basis for each day during which the Optionee participates
in any activity in violation of the restrictions set forth in this Section 5(a))
following the Optionee’s termination of Employment, whether such termination
occurs at the insistence of the Company or its Affiliates or the Optionee (for
whatever reason), the Optionee will not, directly or indirectly, alone or in
association with others, anywhere in the Territory (as defined below), own,
manage, operate, control or participate in the ownership, management, operation
or control of, or be connected as an officer, employee, investor, principal,
joint venturer, shareholder, partner, director, consultant, agent or otherwise
with, or have any financial interest (through stock or other equity ownership,
investment of capital, the lending of money or otherwise) in, any business,
venture or activity that directly or indirectly competes, or is in planning, or
has undertaken any preparation, to compete, with the Business of the Company or
any of its Immediate Affiliates (any Person who engages in any such business
venture or activity, a “Competitor”), except that nothing contained in this
Section 5(a) shall prevent the Optionee’s wholly passive ownership of two
percent (2%) or less of the equity securities of any Competitor that is a
publicly-traded company.  For purposes of this Section 5(a), the “Business of
the Company or any of its Immediate Affiliates” is that of arts and crafts, or
framing specialty retailer or wholesaler providing materials, ideas and
education for creative activities, or framing, as well as any other business
that the Company or any of its Immediate Affiliates conducts or is actively
planning to conduct at any time during the Optionee’s Employment, or with
respect to the Optionee’s obligations following his or her termination of
Employment the twelve (12) months immediately preceding the Optionee’s
termination of Employment; provided, that the term “Competitor” shall not
include any business, venture or activity whose gross receipts derived from the
retail or wholesale sale of arts and crafts, or framing products and services
(aggregated with the gross receipts derived from the retail and wholesale sale
of such products or any related business, venture or activity) are less than ten
percent (10%) of the aggregate gross receipts of such businesses, ventures or
activities.  For purposes of this Section 5(a), the “Territory” is comprised of
those states within the United States, those provinces of Canada, and any other
geographic area in which the Company or any of its Immediate Affiliates was
doing business or actively planning to do business at any time during the
Optionee’s Employment, or with respect to the Optionee’s obligations following
his or her termination of Employment the twelve (12) months immediately
preceding the Optionee’s termination of Employment.  For purposes of this
Section, “Immediate Affiliates” means those Affiliates which are one of the



--------------------------------------------------------------------------------

 



following: (i) a direct or indirect subsidiary of the Company, (ii) a parent to
the Company or (iii) a direct or indirect subsidiary of such a parent.

(b)



Non-Solicitation. The Optionee covenants and agrees that during the Optionee’s
Employment and for a period of twelve (12) months (and such period shall be
tolled on a day-to-day basis for each day during which the Optionee participates
in any activity in violation of the restrictions set forth in this Section 5(b))
after the termination of the Optionee’s Employment, whether such termination
occurs at the insistence of the Company or the Optionee (for whatever reason),
the Optionee shall not, and shall not assist any other Person to, (i) hire or
solicit for hire any employee of the Company or any of its Immediate Affiliates
or seek to persuade any employee of the Company or any of its Immediate
Affiliates to discontinue employment or (ii) solicit or encourage any
independent contractor providing services to the Company or any of its Immediate
Affiliates to terminate or diminish its relationship with them; provided,
however, that after termination of the Optionee’s Employment, these restrictions
shall apply only with respect to employees of, and independent contractors
providing services to, the Company or one of its Immediate Affiliates who were
such on the date that the Optionee’s Employment terminated or at any time during
the nine (9) months immediately preceding such termination date.

(c)



Goodwill and Company Information. The Optionee acknowledges the importance to
the Company and its Affiliates of protecting their legitimate business
interests, including without limitation the valuable Company Information and
goodwill that they have developed or acquired at considerable expense.  The
Optionee acknowledges and agrees that in the course of the Optionee’s
Employment, the Optionee has acquired: (i) confidential information including
without limitation information received by the Company (or any of its
Affiliates) from third parties, under confidential conditions, (ii) other
technical, product, business, financial or development information from the
Company (or any of its Affiliates), the use or disclosure of which reasonably
might be construed to be contrary to the interest of the Company (or any of its
Affiliates), or (iii) any other proprietary information or data, including but
not limited to identities, responsibilities, contact information, performance
and/or compensation levels of employees, costs and methods of doing business,
systems, processes, computer hardware and software, compilations of information,
third-party IT service providers and other Company or its Affiliates’ vendors,
records, sales reports, sales procedures, financial information, customer
requirements and confidential negotiated terms, pricing techniques, customer
lists, price lists, information about past, present, pending and/or planned
Company or its Affiliates’ transactions not publically disclosed and other
confidential information which the Optionee may have acquired during



--------------------------------------------------------------------------------

 



the Optionee’s Employment (hereafter collectively referred to as “Company
Information”) which are owned by the Company or its Affiliates and regularly
used in the operation of its business, and as to which precautions are taken to
prevent dissemination to persons other than certain directors, officers and
employees and if disclosed, would assist in competition against the Company or
any of its Affiliates.  The Optionee understands and agrees that such Company
Information was and will be disclosed to the Optionee in confidence and for use
only in performing work for the Company or its Affiliates.  The Optionee
understands and agrees that the Optionee: (x) will keep such Company Information
confidential at all times, (y) will not disclose or communicate Company
Information to any third party, and (z) will not make use of Company Information
on the Optionee’s own behalf, or on behalf of any third party.  In view of the
nature of the Optionee’s Employment and the nature of Company Information the
Optionee receives during the course of the Optionee’s Employment, the Optionee
agrees that any unauthorized disclosure to third parties of Company Information
would cause irreparable damage to the confidential or trade secret status of
Company Information.  The Optionee further acknowledges and agrees that the
restrictions on the Optionee’s activities set forth above are necessary to
protect the goodwill, Company Information and other legitimate interests of the
Company and its Affiliates and that the Optionee’s acceptance of these
restrictions is a condition of receipt of the Award, to which the Optionee would
not otherwise be entitled, and the Award is good and sufficient consideration to
support the Optionee’s agreement to and compliance with these covenants.

(d)



Remedies.  In the event of a breach or threatened breach by the Optionee of any
of the covenants contained in Section 5(a), 5(b) or 5(c):

(i) the Optionee hereby consents and agrees that (x) any vested portion of the
Stock Option that is unexercised and (y) all shares of Stock issued upon
exercise of the Stock Option shall be forfeited effective as of the date of such
breach or threatened breach, unless sooner terminated by operation of another
term or condition of this Agreement or the Plan;

(ii) the Optionee hereby consents and agrees that if the Optionee has sold any
shares of Stock upon or following the exercise of the Stock Option within twelve
(12) months prior to the date of such breach or threatened breach, the Optionee
shall pay to the Company the gross proceeds realized by the Optionee in
connection with such sale; and





--------------------------------------------------------------------------------

 



(iii) the Optionee hereby consents and agrees that the Company shall be entitled
to seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

(e)



General.  The Optionee agrees that the above restrictive covenants are
completely severable and independent agreements supported by good and valuable
consideration and, as such, shall survive the termination of this Agreement for
whatever reason.  The Company and the Optionee agree that any invalidity or
unenforceability of any one or more of such restrictions on competition shall
not render invalid or unenforceable any remaining restrictive covenants. Should
a court of competent jurisdiction determine that the scope of any provision of
this Section 5 is too broad to be enforced as written, the Company and the
Optionee intend that the court reform the provision to such narrower scope as it
determines to be reasonable and enforceable.

6. Transfer of Stock Option. The Stock Option may not be transferred except at
death in accordance with Section 6(a)(3) of the Plan.

7. Form S-8 Prospectus.  The Optionee acknowledges that he or she has received
and reviewed a copy of the prospectus required by Part I of Form S-8 relating to
shares of Stock that may be issued pursuant to the exercise of the Stock Option
under the Plan. 

8. Governing Law.  Notwithstanding anything to the contrary in the Plan, Section
5 of this Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, without giving effect to any choice or conflict of
law provision or rule that would cause the application of the laws of any other
jurisdiction, except where preempted by federal law.  Both parties hereby
consent and submit to the jurisdiction of the state and federal courts in Dallas
County, Texas in all questions and controversies arising out of this Agreement.

9. Acknowledgments.  By accepting the Stock Option, the Optionee agrees to be
bound by, and agrees that the Stock Option is subject in all respects to, the
terms of the Plan.  The Optionee further acknowledges and agrees that (i) the
signature to this Agreement on behalf of the Company is an electronic signature
that will be treated as an original signature for all purposes hereunder and
(ii) such electronic signature will be binding against the Company and will
create a legally binding agreement when this Agreement is countersigned by the
Optionee.





--------------------------------------------------------------------------------

 



 

[The remainder of this page is intentionally left blank]

 





--------------------------------------------------------------------------------

 



 

Executed as of the ___ day of [●],  [●].

 

 

Company:THE MICHAELS COMPANIES, INC.



 

 

 

By: ______________________________

Name:

Title:

 

 

Optionee:__________________________________

Name:



Address:



--------------------------------------------------------------------------------